DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (United States Patent Application Publication 20190364230), hereinafter referenced as Yeo, in view of Makela et al. (United States Patent Application Publication 2018/0063442), hereinafter referenced as Makela.
Regarding claim 1, Yeo discloses a sensor module comprising: an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light (figure 3 exhibits event sensor 110 which outputs event frames in response to a change in light as disclosed at paragraph 43).  However, Yeo fails to disclose a shutter that is able to shield and open an angle of view of the sensor array.
Yeo teaches a method for automatically generating an image frame using an event sensor in which a frame rate is electronically controlled (figure 10 exhibits step S600 wherein if an operating time is exceeded then an image frame is generated using the available event data as disclosed at paragraph 86).  Makela teaches that a shutter can be a mechanical shutter or an electronic shutter and can be controlled at a reference time of 30ms (figure 2B exhibits a plurality of event signal generated in 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 5, Yeo in view of Makela discloses everything claimed as applied above (see claim 1), in addition, Yeo discloses a control unit (figure 11 exhibits a processor 910 which performs control of the device as disclosed at paragraph 93) that transmits a control signal for repeating shielding and opening of the angle of view of the sensor array to the shutter (figure 10 exhibits wherein a control signal which controls output when a reference time is met is provided as disclosed at paragraph 86, paragraph 86 further teaches that this process is repeated based on the reset time, when this time period is controlled by a mechanical shutter as discussed with respect to claim 1 above, it is apparent that this control signal would repeatedly control the opening and closing of the shutter), and detects a subject from the event signal received in a time period between the opening and the shielding (figure 10 exhibits step S100 in which events of a subject are detected in the time less than the reference period as disclosed at paragraphs 85 and 25; paragraph 31 teaches that the changes in light portions of a subject in which motion occurs, therefore the changes in light correspond to position and timepoints at which a subject is detected).
Regarding claim 6, Yeo in view of Makela discloses everything claimed as applied above (see claim 5), in addition, Makela discloses wherein the subject includes a self-luminous subject (the type of subject being captured is an intended use of the device and as such fails to further limit the structure of the device), and the control unit transmits to the shutter a control signal for repeating the shielding and the opening in a cycle longer than a blinking cycle of a light source included in the self-luminous subject (paragraph 16 teaches setting an image frame readout duration of 30ms, it is apparent that any blinking light source with a blinking cycle less than 30ms will be detected by the sensor).
Regarding claim 7, Yeo discloses an electronic device comprising: a sensor module including an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light (figure 3 exhibits event sensor 110 which outputs event frames in response to a change in light as disclosed at paragraph 43).  However, Yeo fails to disclose a shutter that is able to shield and open an angle of view of the sensor array.
Yeo teaches a method for automatically generating an image frame using an event sensor in which a frame rate is electronically controlled (figure 10 exhibits step S600 wherein if an operating time is exceeded then an image frame is generated using the available event data as disclosed at paragraph 86).  Makela teaches that a shutter can be a mechanical shutter or an electronic shutter (figure 2B exhibits a plurality of event signal generated in response to an intensity of light between a shutter opening and closing which as disclosed at paragraph 19 can be either mechanical and open and close, thereby opening or shielding the array, or electronic).  Because Makela teaches that mechanical and electronic shutters can be used interchangeably, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a frame period for a sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Yeo discloses a subject detection method using an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light, the method comprising: detecting a subject from the event signal received in a time period (figure 10 exhibits step S100 in which events of a subject are detected in the time less than the reference period as disclosed at paragraphs 85 and 25; paragraph 31 teaches that the changes in light portions of a subject in which motion occurs, therefore the changes in light correspond to position and timepoints at which a subject is detected).  However, Yeo fails to disclose driving a shutter to repeat shielding and opening of an angle of view of the sensor array; and the time period is between the opening and the shielding.
Yeo teaches a method for automatically generating an image frame using an event sensor in which a frame rate is electronically controlled (figure 10 exhibits step S600 wherein if an operating time is exceeded then an image frame is generated using the available event data as disclosed at paragraph 86).  Makela teaches that a shutter can be a mechanical shutter or an electronic shutter (figure 2B exhibits a plurality of event signal generated in response to an intensity of light between a shutter opening and closing which as disclosed at paragraph 19 can be either mechanical and open and close, thereby opening or shielding the array, or electronic).  Because Makela teaches that mechanical and electronic shutters can be used interchangeably, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of providing a frame period for a sensor.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 11, a non-transitory, computer readable storage medium containing3Atty Docket No.: 545-1010 a computer program corresponds to and is analyzed the same as the method of claim 9 (paragraph 89 teaches that an operating program can be stored in a non-transitory computer readable medium).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Makela and further in view of Nakao (United States Patent Application Publication 2013/0229550).
Regarding claim 2, Yeo in view of Makela discloses everything claimed as applied above (see claim 1), however, Yeo fails to disclose a control unit that receives the event signal while the shutter is shielding the angle of view of the sensor array and executes calibration of the vision sensor on a basis of the event signal.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of obtaining light shielded image data (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Yeo in view of Makela and further in view of Nakao discloses everything claimed as applied above (see claim 2), however, Yeo fails to disclose wherein the control unit identifies the sensor that generates the event signal during the shielding as a defective pixel.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of determining that pixels with a value less than a threshold when a dark image is captured are defective (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59).  When applying this known technique to Yeo in which thresholds are already set in each pixel comparator (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to use the events detected by these comparators when a shutter is closed (as taught by Nakao) to determine defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Yeo in view of Makela and further in view of Nakao discloses everything claimed as applied above (see claim 2), however, Yeo fails to disclose wherein the control unit adjusts a threshold value for generating an event signal in the sensor when the event signal is received during the shielding.
Nakao is a similar or analogous system to the claimed invention as evidenced Nakao teaches an imaging device wherein the motivation of detecting defective pixels, thereby preventing defective image information to be captured would have prompted a predictable variation of Yeo by applying Nakao’s known principal of determining that pixels with a value less than a threshold when a dark image is captured are defective (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as disclosed at paragraph 59).  When applying this known technique to Yeo in which thresholds in each pixel comparator are tunable (as disclosed at paragraph 54 of Yeo), it would have been obvious to a person having ordinary skill in the art to tune the comparator thresholds to a defective pixel threshold (such as the upper limit value as taught by Nakao as disclosed at paragraph 59) in order to detect defective pixels.
In view of the motivations such as detecting defective pixels, thereby preventing defective image information to be captured one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yeo.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of Nakao.
Regarding claim 8, Yeo discloses a method for an event-driven vision sensor that includes a sensor array having a sensor that generates an event signal when the sensor detects a change in intensity of incident light.  However, Yeo fails to disclose  the method comprising: driving a shutter to shield an angle of view of the sensor array; and performing calibration of the vision sensor on a basis of the event signal received while the shutter is shielding the angle of view of the sensor array.
Yeo discloses a base device (an event-driven vision sensor) upon which the claimed invention can be seen as an improvement through the detection of defective pixels which suppresses the degradation of image quality.  Nakao discloses a comparable device (an image sensor) that has been improved in the same way as the claimed invention by closing a shutter and performing calibration of the sensor based on sensor signals received while the shutter is shielding the angle of view of the sensor array (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as a sensor calibration as disclosed at paragraph 59).  A person having ordinary skill in the art could have applied the known improvement technique in the same way to the base device and the results would have been predictable to one of ordinary skill in the art (Yeo teaches that event signals are due to changes in light sensed by a specific pixel as disclosed at paragraph 31, it would have been predictable that an event signal received when the light is unchanging, i.e. when the light is constant due to the closed shutter, indicates that the pixel is defective, similar to the pixels exceeding a defect threshold as taught by Nakao at paragraph 59).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Alternatively, Yeo discloses a base device (an event-driven vision sensor) upon which the claimed invention can be seen as an improvement through the detection of defective pixels which suppresses the degradation of image quality.  Nakao discloses a known technique of closing a shutter and performing calibration of the sensor based on sensor signals received while the shutter is shielding the angle of view of the sensor array (figure 2 exhibits wherein a defective pixel detection unit in which an image is obtained with the shutter closed and pixel values are compared to a threshold to determine defective pixels as a sensor calibration as disclosed at paragraph 59).  A person having ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results (Yeo teaches that event signals are due to changes in light sensed by a specific pixel as disclosed at paragraph 31, it would have been predictable that an event signal received when the light is unchanging, i.e. when the light is constant due to the closed shutter, that the pixel is defective, similar to the pixels exceeding a defect threshold as taught by Nakao).  It is further predictable that applying this known technique would have resulted in an improved system in which data from defective pixels are not used and degradation of image quality is prevented (Nakao at paragraph 2 teaches that defective pixels cause degradation of image quality).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 10, a non-transitory, computer readable storage medium containing3Atty Docket No.: 545-1010 a computer program corresponds to and is analyzed the same as the method of claim 8 (paragraph 89 teaches that an operating program can be stored in a non-transitory computer readable medium).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (United States Patent  10,466,779) discloses an image sensor which can switch between conventional and event modes.
Srinivasan et al. (United States Patent Application Publication 2019/0279379) teaches a method for depth estimation using event frames.
Berner (United States Patent Application Publication 2019/0052820) teaches an event sensor.
Newcombe et al. (United States Patent Application Publication 2018/0302562) discloses an image sensor which can switch between conventional and event modes.
Park et al. (United States Patent Application Publication 2018/0262705) teaches a method for defective pixel detection in an event sensor.
Ichikawa et al. (United States Patent Application Publication 2017/0302867) teaches a method for defective pixel correction with a shutter closed.
Liu et al. (United States Patent Application Publication 2019/0052820) teaches an event sensor.
Chahine et al. (United States Patent Application Publication 2016/0198102) teaches a method for calibrating an image sensor.
Linzer (United States Patent 8,237,824) teaches a method for pixel calibration.
Kinoshita (United States Patent Application Publication 2008/0303920) teaches a method for pixel calibration.
Katoh et al. (United States Patent 5,625,413) teaches a method for pixel calibration with an iris closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696